         Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 1 of 15



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212)873-0250
Facsimile:     (646)395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,

 Plaintiff                                             19-cv-11626 (KPF)

 v.
                                                 FINAL DEFAULT JUDGMENT
 0225XIANGCHUN,                  18FTHOME,           AND PERMANENT
 2017BRIDALDRESS2017,                               INJUNCTION ORDER
 8214689ZHANGMY.2007,     ANYEJINGLING211,
 BROWN.EYES11,                  CHENGBIN-5,
 CHUNHUAQIUYUE17689,     COLORFULIFESA-5,
 DOUBL_1894, DQXSTORE, EBUYSTATION2010,
 ERDEY456,     E-TOP1,     FANGXIANMING,
 FANSHUOHUA4494F,      FENGHUAXUEYUE866,
 FGHJTY6566,                    GAHUIQIN-0,
 GANGGANG2017888_7,     GFC_65,   GOO-2022,
  GUTXCVE,      HK_9337,     **IM-JUNIUS**,
      Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 2 of 15



INFOTRADING,      INSPIRIT8,    JAMES1_79,
JUANJU_25, LAWREN67, LIAOQI1, LIDN569240-5,
LINYI_11,      LOUHUI7788,       LUZZ-1945,
NOWATERMAN2-1, PEN4807, PHILIPDIEWER_0,
QINGCHUNDEGUSHI, SHIBO2012, SHIHU8419,
SHINI_58, SHUBOQ, SILAO07-10, SIMPLE-
2017LIFE, STAO82, TEST2408, TIANGUA7637,
TOON-25, VCH-26, VFDGV3-71, VIGO19-88,
WENGQQ, WXGJSD, XIANGRUI158, XINHUI_85,
XJMY1112M,       XJYLNLK,      XKELLY100,
XUSHAOYE1982429, XYT12121, YANGMI86,
YINGSAI-0, YIWCH0, YOUQU_43, ZHOUCHUNJIN
and                                 ZTE-80,

Defendants
        Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 3 of 15



                                          GLOSSARY

       Term                                 Definition                             Docket Entry
                                                                                     Number
Plaintiff or Off-   Off-White LLC                                                      N/A
White
Defendants          0225xiangchun,       18fthome,       2017bridaldress2017,          N/A
                    8214689zhangmy.2007,                      anyejingling211,
                    brown.eyes11, chengbin-5, chunhuaqiuyue17689,
                    colorfulifesa-5,           doubl_1894,             dqxstore,
                    ebuystation2010, erdey456, e-top1, fangxianming,
                    fanshuohua4494f, fenghuaxueyue866, fghjty6566,
                    gahuiqin-0, ganggang2017888_7, gfc_65, goo-2022,
                    gutxcve, hk_9337, **im-junius**, infotrading,
                    inspirit8, james1_79, juanju_25, lawren67, liaoqi1,
                    lidn569240-5, linyi_11, louhui7788, luzz-1945,
                    nowaterman2-1,            pen4807,         philipdiewer_0,
                    qingchundegushi, shibo2012, shihu8419, shini_58,
                    shuboq, silao07-10, simple-2017life, stao82, test2408,
                    tiangua7637, toon-25, vch-26, vfdgv3-71, vigo19-88,
                    wengqq, wxgjsd, xiangrui158, xinhui_85, xjmy1112m,
                    xjylnlk, xkelly100, xushaoye1982429, xyt12121,
                    yangmi86, yingsai-0, yiwch0, youqu_43, zhouchunjin
                    and zte-80
Defaulting          0225xiangchun,       18fthome,       2017bridaldress2017,          N/A
Defendants          8214689zhangmy.2007,                      anyejingling211,
                    brown.eyes11, chengbin-5, chunhuaqiuyue17689,
                    colorfulifesa-5,           doubl_1894,             dqxstore,
                    ebuystation2010, erdey456, e-top1, fangxianming,
                    fanshuohua4494f, fenghuaxueyue866, fghjty6566,
                    gahuiqin-0, ganggang2017888_7, gfc_65, goo-2022,
                    gutxcve, hk_9337, **im-junius**, infotrading,
                    inspirit8, james1_79, juanju_25, lawren67, liaoqi1,
                    lidn569240-5, linyi_11, louhui7788, luzz-1945,
                    nowaterman2-1,            pen4807,         philipdiewer_0,
                    qingchundegushi, shibo2012, shihu8419, shini_58,
                    shuboq, silao07-10, simple-2017life, stao82, test2408,
                    tiangua7637, toon-25, vch-26, vfdgv3-71, wengqq,
                    wxgjsd, xiangrui158, xinhui_85, xjmy1112m, xjylnlk,
                    xkelly100, xushaoye1982429, xyt12121, yangmi86,
                    yingsai-0, yiwch0, youqu_43, zhouchunjin and zte-80
eBay                eBay.com, a San Jose, California-based online                      N/A
                    marketplace and e-commerce platform owned by eBay
                    Inc., a Delaware corporation, that allows manufacturers
                    and other third-party merchants, like Defendants, to
                    advertise, distribute, offer for sale and/or sell in what it

                                                 i
       Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 4 of 15



                  characterizes as either auction-style or fixed-price
                  formats and ship their retail products, which, upon
                  information and belief, originate from China, among
                  other locations, directly to consumers worldwide and
                  specifically to consumers residing in the U.S., including
                  in New York
Sealing Order     Order to Seal File entered on December 19, 2019               Dkt. 1
Complaint         Plaintiff’s Complaint filed on December 19, 2019             Dkt. 5
Application       Plaintiff’s Ex Parte Application for: 1) a temporary        Dkts. 8-11
                  restraining order; 2) an order restraining Merchant
                  Storefronts (as defined infra) and Defendants’ Assets
                  (as defined infra) with the Financial Institutions (as
                  defined infra); 3) an order to show cause why a
                  preliminary injunction should not issue; 4) an order
                  authorizing bifurcated and alternative service and 5) an
                  order authorizing expedited discovery filed on
                  December 19, 2019
Abloh Dec.        Declaration of Virgil Abloh in Support of Plaintiff’s         Dkt. 9
                  Application
Scully Dec.       Declaration of Brieanne Scully in Support of Plaintiff’s     Dkt. 10
                  Application
TRO               1) Temporary Restraining Order; 2) Order Restraining         Dkt. 16
                  Merchant Storefronts and Defendants’ Assets with the
                  Financial Institutions; 3) Order to Show Cause Why a
                  Preliminary Injunction Should Not Issue; 4) Order
                  Authorizing Bifurcated and Alternative Service; and 5)
                  Order Authorizing Expedited Discovery entered on
                  December 19, 2019
PI Show Cause     January 10, 2020 hearing to show cause why a                  N/A
Hearing           preliminary injunction should not issue
PI Order          January 10, 2020 Preliminary Injunction Order                Dkt. 13
User Account(s)   Any and all websites and any and all accounts with            N/A
                  online marketplace platforms such as eBay, as well as
                  any and all as yet undiscovered accounts with additional
                  online marketplace platforms held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all persons in active concert or
                  participation with any of them
Merchant          Any and all User Accounts through which Defendants,           N/A
Storefronts       their respective officers, employees, agents, servants
                  and all persons in active concert or participation with
                  any of them operate storefronts to manufacture, import,
                  export, advertise, market, promote, distribute, display,
                  offer for sale, sell and/or otherwise deal in Counterfeit
                  Products, which are held by or associated with


                                             ii
       Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 5 of 15



                Defendants, their respective officers, employees,
                agents, servants and all persons in active concert or
                participation with any of them
Off-White       A high-end line of men’s and women's apparel, as well        N/A
Products        as shoes, accessories, jewelry, and other ready-made
                goods, marketed under the Off-White Brand (defined
                infra)
Off-White       The trademarks, Off-White™ and Off- White c/o Virgil         N/A
Brand           Abloh™, used to market the Off-White Products
Off-White       U.S. Trademark Registration Nos.: 5,119,602 for “OFF         N/A
Registrations   WHITE” for a variety of goods in Class 25 with a
                constructive date of first use of January 25, 2012,
                5,713,397 for “OFF-WHITE” for a variety of goods in
                Class 25, 5,710,328 for “OFF-WHITE C/O VIRGIL
                ABLOH” for a variety of goods in Class 9, 5,572,836
                for “OFF-WHITE C/O VIRGIL ABLOH” for a variety
                of goods in Class 25, 5, 710,287 for “OFF-WHITE C/O
                VIRGIL ABLOH” for a variety of goods in Class 14,

                5,150,712 for       for a variety of goods in Class 18

                and 25, 5, 710,288 for          for a variety of goods in



                Class 14, 5,307,806 for         for a variety of goods in


                Class 18 and 25, 5,835,552 for           for a variety of


                goods in Class 9, 5,387,983 for          for a variety of


                goods in Class 25, 5,445,222 for          for a variety of


                goods in Class 25, 5,800414 for           for a variety of

                goods in Class 9 and 25, 5,681,805 for              for a


                variety of goods in Class 9 and 5,663,133 for
                for a variety of goods in Class 25



                                          iii
       Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 6 of 15



Off-White       U.S. Trademark Serial Application Nos.: 88/080,002 for        N/A
Applications
                      , for a variety of goods in Class 25 and 88/041,456


                for       , for a variety of goods in Class 18 and Class
                25
Off-White       The marks covered by the Off-White Registrations and          N/A
Marks           the Off-White Applications
Counterfeit     Products bearing or used in connection with the Off-          N/A
Products        White Marks, and/or products in packaging and/or
                containing labels bearing the Off-White Marks, and/or
                bearing or used in connection with marks that are
                confusingly similar to the Off-White Marks and/or
                products that are identical or confusingly similar to the
                Off-White Products
Defendants’     Any and all money, securities or other property or assets     N/A
Assets          of Defendants (whether said assets are located in the
                U.S. or abroad)
Defendants’     Any and all financial accounts associated with or             N/A
Financial       utilized by any Defendants or any Defendants’ User
Accounts        Accounts or Merchant Storefront(s) (whether said
                account is located in the U.S. or abroad)
Financial       Any banks, financial institutions, credit card companies      N/A
Institutions    and payment processing agencies, such as PayPal Inc.
                (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
                Global Solutions, Inc. (“PingPong”) and other
                companies or agencies that engage in the processing or
                transfer of money and/or real or personal property of
                Defendants
Third Party     Online marketplace platforms, including, without              N/A
Service         limitation, those owned and operated, directly or
Providers       indirectly, by eBay, as well as any and all as yet
                undiscovered online marketplace platforms and/or
                entities through which Defendants, their respective
                officers, employees, agents, servants and all persons in
                active concert or participation with any of them
                manufacture, import, export, advertise, market,
                promote, distribute, offer for sale, sell and/or otherwise
                deal in Counterfeit Products which are hereinafter
                identified as a result of any order entered in this action,
                or otherwise
Defendants’     Defendants’ Assets from Defendants’ Financial                 N/A
Frozen Assets   Accounts that were and/or are attached and frozen or
                restrained pursuant to the TRO and/or PI Order, or

                                            iv
       Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 7 of 15



                 which are attached and frozen or restrained pursuant to
                 any future order entered by the Court in this Action
eBay Discovery   The supplemental report identifying Defendants’           N/A
                 Infringing Item Number, Seller ID, Quantity Sold,
                 GMV and Auction Title, among other things, provided
                 by counsel for eBay to Plaintiff’s counsel pursuant to
                 the expedited discovery ordered in both the TRO and PI
                 Order
Plaintiff’s      Plaintiff’s Application for an Order to Show Cause Why    Dkt. 26
Motion for       Default Judgment and a Permanent Injunction should
Default          not be entered Against Defaulting Defendants filed on
Judgment         April 21, 2020
Scully Aff.      Affidavit by Brieanne Scully in Support of Plaintiff’s    Dkt. 27
                 Motion for Default Judgment




                                           v
          Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 8 of 15



         This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendants’ unauthorized use of Plaintiff’s Off-White Marks, without limitation, in their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                 I.     Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                         II.     Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such an award to be

    reasonable and Plaintiff is awarded statutory damages against each of the Defaulting


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                         1
     Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 9 of 15



Defendants pursuant to Section 15 U.S.C. § 1117(c) of the Lanham Act as follows (“Defaulting

Defendants’ Individual Damages Award”), plus post-judgment interest, for a total of Six

Million Nine Hundred Seventy Five Thousand Dollars ($6,975,000.00), as follows:

        DEFAULTING DEFENDANT                     STATUTORY DAMAGES




      infotrading                                         $75,000.00

      luzz-1945                                           $75,000.00

      2017bridaldress2017                                 $75,000.00

      lidn569240-5                                        $75,000.00

      linyi_11                                            $75,000.00

      fghjty6566                                          $75,000.00

      xinhui_85                                           $75,000.00

      chengbin-5                                          $75,000.00

      8214689zhangmy.2007                                 $75,000.00

      brown.eyes11                                        $75,000.00

      nowaterman2-1                                       $75,000.00

      xjmy1112m                                           $75,000.00

      fenghuaxueyue866                                    $75,000.00

      zhouchunjin                                         $75,000.00

      vfdgv3-71                                           $75,000.00

      chunhuaqiuyue17689                                  $75,000.00

      hk_9337                                             $75,000.00




                                           2
Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 10 of 15



 **im-junius**                            $75,000.00

 test2408                                 $75,000.00

 xkelly100                                $75,000.00

 juanju_25                                $75,000.00

 vch-26                                   $75,000.00

 liaoqi1                                  $75,000.00

 fangxianming                             $75,000.00

 silao07-10                               $75,000.00

 ganggang2017888_7                        $75,000.00

 xushaoye1982429                          $75,000.00

 e-top1                                   $75,000.00

 youqu_43                                 $75,000.00

 wxgjsd                                   $75,000.00

 inspirit8                                $75,000.00

 0225xiangchun                            $75,000.00

 lawren67                                 $75,000.00

 simple-2017life                          $75,000.00

 18fthome                                 $75,000.00

 dqxstore                                 $75,000.00

 xjylnlk                                  $75,000.00

 qingchundegushi                          $75,000.00

 tiangua7637                              $75,000.00

 ebuystation2010                          $75,000.00




                              3
Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 11 of 15



 goo-2022                                 $75,000.00

 gahuiqin-0                               $75,000.00

 fanshuohua4494f                          $75,000.00

 james1_79                                $75,000.00

 yangmi86                                 $75,000.00

 zte-80                                   $75,000.00

 wengqq                                   $125,000.00

 stao82                                   $125,000.00

 philipdiewer_0                           $125,000.00

 yiwch0                                   $125,000.00

 toon-25                                  $125,000.00

 shibo2012                                $125,000.00

 gutxcve                                  $125,000.00

 shuboq                                   $125,000.00

 shihu8419                                $125,000.00

 xyt12121                                 $125,000.00

 anyejingling211                          $125,000.00

 louhui7788                               $125,000.00

 xiangrui158                              $125,000.00

 pen4807                                  $200,000.00

 shini_58                                 $200,000.00

 colorfulifesa-5                          $200,000.00

 erdey456                                 $200,000.00




                              4
       Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 12 of 15



         gfc_65                                                $300,000.00

         yingsai-0                                             $300,000.00

         doubl_1894                                            $500,000.00



                                   III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

   respective officers, agents, servants, employees, successors and assigns and all persons acting

   in concert with or under the direction of Defaulting Defendants (regardless of whether located

   in the United States or abroad), who receive actual notice of this Order are permanently

   enjoined and restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

          displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

          or any other products bearing one or more of the Off-White Marks and/or marks that

          are confusingly similar to, identical to and constitute a counterfeiting and/or

          infringement of the Off-White Marks;

      B. directly or indirectly infringing in any manner any of Plaintiff’s Off-White Marks;

      C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Off-

          White Marks to identify any goods or services not authorized by Plaintiff;

      D. using any of Plaintiff’s Off-White Marks, or any other marks that are confusingly

          similar to the Off-White Marks on or in connection with the manufacturing, importing,

          exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

          selling and/or otherwise dealing in the Counterfeit Products;

      E. using any false designation of origin or false description, or engaging in any action

          which is likely to cause confusion, cause mistake and/or to deceive members of the

                                                5
        Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 13 of 15



           trade and/or the public as to the affiliation, connection or association of any product

           manufactured, imported, exported, advertised, marketed, promoted, distributed,

           displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

           the origin, sponsorship or approval of any product manufactured, imported, exported,

           advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

           Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

       F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

           business records, documents or any other records or evidence relating to:

               i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

               ii. Defaulting Defendants’ Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the



                                                 6
       Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 14 of 15



    possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

    trademarks, copyrights or other rights including, without limitation, the Off-White Marks, or

    bear any marks that are confusingly similar to the Off-White Marks pursuant to 15 U.S.C. §

    1118;

      IV.    Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants through the pendency of this action.




                                               7
        Case 1:19-cv-11626-KPF Document 35 Filed 07/02/20 Page 15 of 15



                                 V.      Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases the One Thousand U.S. Dollar ($1,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this 2nd day of        July        , 2020.



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE




                                                8
